Citation Nr: 0330479	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), to include a total rating 
based on unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claim on appeal.

The case was before the Board in October 2002, when it was 
remanded to schedule the veteran for a hearing.  The veteran 
testified at a videoconference hearing before the undersigned 
Member of the Board in May 2003.  A transcript of the hearing 
testimony has been associated with the claims file.


REMAND

The Board notes that the veteran indicated at the time of his 
hearing that he was receiving treatment for his PTSD from Dr. 
Blanche, a psychologist.  Treatment records from Dr. Blanche 
should be obtained and associated with the claims folder.

The veteran also reported that he had applied for benefits 
from the Social Security Administration (SSA).  Records used 
by the SSA should also be obtained.

The veteran was accorded an examination for disability 
evaluation purposes in March 2001.  In view of the delay 
associated with the above development, the veteran should be 
accorded another examination to obtain up-to-date information 
as to the current severity of his PTSD.

Further, the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 require VA to assist the appellant with his 
claim and to provide him with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
March 2001, the veteran was informed of the provisions of 
VCAA, and was told to provide the requested information 
within 60 days of the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for PTSD, records from 
whom have not yet been associated with 
the claims folder.  He should be 
requested specifically to provide 
information regarding treatment by Dr. 
Blanche.  The RO should obtain treatment 
records from all sources identified by 
the veteran.

3.  The RO should obtain copies of all 
decisions made by the SSA as to the 
veteran, and the medical records relied 
upon in making its decisions.

4.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
to determine the severity of his PTSD.  
The claims folder should be provided to 
the examiner for review.  The report of 
examination should contain a detailed 
account of all manifestations of the 
PTSD.  After reviewing the claims folder 
and examining the veteran, the examiner 
should assign a Global Assessment of 
Functioning (GAF) score and comment on 
the extent to which the PTSD impairs the 
veteran's occupational and social 
functioning.

5.  The RO should then re-adjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a deci-
sion of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


